The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.                  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Status of Claims
This office action is responsive to the amendment filed on 05/16/2022.  As directed by the amendment: new claims 37-41 have been added.  Claims 1 and 29-41 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect to claims 1 and 29-36 rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Singhatat et al. (2004/0153076) “Singhatat” have been fully considered but are moot in view of the new grounds of rejection.  
Regarding claims 1, 32-33, 36 and newly added claim 37 introduce new matter which is not adequately supported in the specification nor the elected embodiment of Fig. 76 (see new matter rejection, below).  Therefore, the claims are rejected as best understood in light of the disclosure.  The Singhatat prior art is still applicable because it discloses the newly amended limitations, as they are best understood in light of the specification.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “intermediate portion” limitation in claims 1 and 29-41 and “the proximal end and the intermediate portion define a cavity”; “the proximal end of the graft separator comprises a reduced-diameter portion”; “the screw thread disposed radially outboard of the cavity of the graft separator and radially inboard of the intermediate portion of the graft separator” in claim 1 and “wherein the distal end, the proximal end and the intermediate portion define a cavity”; “wherein the distal end has a smaller diameter than the diameter of the intermediate portion, and the proximal end has a smaller diameter than the diameter of the intermediate portion” in claim 33; the two protrusions are extensions of the intermediate portion” in claims 32 and 36; and “wherein the necked-down region of the distal end of the graft separator comprises an opening for receiving the distal end of the interference screw” in claim 37; and “the reduced-diameter region of the proximal end of the graft separator comprises an opening for receiving the proximal end of the interference screw” in claim 38, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 32-33 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1 and 37, the specification does not provide adequate written description for “ the distal end of the graft separator comprises a necked-down region” in claim 1; “wherein the necked-down region of the distal end of the graft separator comprises an opening for receiving the distal end of the interference screw” in claim 37.  Throughout the specification there is no support for the graft separator 310 (Fig. 76) of the elected embodiment having a “necked-down region” or “reduced-diameter region”.  The PG-Pub of the present invention discloses a “necked-down region” and “reduced diameter region” in paragraph 0145 when discussing the femoral fixation screw 320 has a necked down region 325 and reduced diameter region 330.  Furthermore, paragraph 0170 discloses a tibial fixation screw 415 having a necked down region 417 and reduced-diameter region 418.  Therefore, the disclosure fails to provide adequate written description for claims 1 and 37-38. 
Regarding claim 33, the specification does not provide adequate written description for “wherein the distal end has a smaller diameter than the diameter of the intermediate portion, and the proximal end has a smaller diameter than the diameter of the intermediate portion”.  Throughout the specification there is no support for the graft separator 310 having both ends smaller than the intermediate portion.  Fig. 76 discloses one end to have a smaller diameter but not both ends. 
Regarding claims 32 and 36, the specification does not provide adequate written description for “the two protrusions are extensions of the intermediate portion”.  The specification is silent regarding an intermediate portion.  Paragraph 0192 of the PG-Pub of the present invention discloses the protrusions 465 extend from the distal end.  Therefore, there is no support for the protrusions extending from an intermediate portion. 
Dependent claims 29-31, 34-35 and 38-41 are rejected as being dependent from rejected independent claims. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: specification should be amended to include the “intermediate portion” limitation in claims 1 and 29-41 and “the intermediate portion define a cavity”; “the proximal end of the graft separator comprises a reduced-diameter portion”; “the screw thread disposed radially outboard of the cavity of the graft separator and radially inboard of the intermediate portion of the graft separator” in claim 1 and “wherein the distal end, the proximal end and the intermediate portion define a cavity” in claim 33; and “the reduced-diameter region of the proximal end of the graft separator comprises an opening for receiving the proximal end of the interference screw” in claim 38.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 29-41 are rejected under 35 U.S.C. 103 as being unpatentable over Singhatat et al. (2004/0153076) “Singhatat”. 
Regarding claim 1, as best understood, Singhatat discloses a graft fixation device (Fig. 17) comprising: a graft separator 100 (Fig. 16) comprising a distal end, a proximal end (opposing ends of graft separator 100; Fig. 17), and an intermediate portion extending between the distal end and the proximal end (the portion of the graft separator 100 located between opposing ends having rings 102; Fig. 17); the proximal end and the intermediate portion define a cavity (cavity that receives screw 9 is defined by the end having rings 102; Fig. 17), the distal end of the graft separator comprises a necked-down region (the necked down region defined by prongs 110) and an interference screw 9 (Fig. 17) rotatably mountable within the cavity of the graft separator (Fig. 17 and par. 0054 disclose the screw threads 104 of screw 9 rotatably engage the helix 102), the interference screw comprising a distal end, a proximal end, and a screw thread 104 disposed intermediate thereof (screw 9 has two ends and screw threads 104 disposed in between its ends; Fig. 17), the screw thread disposed radially outboard of the cavity of the graft separator and radially inboard of the intermediate portion of the graft separator (Fig. 17, claim 24 and par. 0054 discloses the screw 9 is disposed radially within the intermediate portion of guide ribs 101 which define the cavity, where the screw threads are radially inboard of the intermediate portion of the guide ribs 101 and radially outboard of the cavity that exists within the bounds of the thickness/width of the guide ribs to engage the rings 102); except for the proximal end of the graft separator comprises a reduced-diameter portion.  
However, Singhatat discloses another embodiment comprising a proximal end with a reduced-diameter portion (Fig. 3 and 0042 disclose taper 20 at end 22).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the proximal end of the graft separator 100 in Fig. 17 to include a reduced-diameter portion 20 of Fig. 3, as taught and suggested by Singhatat, for facilitating insertion and bone engagement (par. 0042 of Singhatat). 	
Regarding claims 29 and 39, Singhatat discloses at least one protrusion 110 (Fig. 17) extending distally from the distal end of the graft separator 100 (as shown in Fig. 17; the graft separator 100 has two opposing ends which can interchangeably be proximal/distal ends). 
Regarding claims 30, 32, 34 and 36, as best understood, Singhatat discloses the at least one protrusion 110 (Fig. 17) is an extension of the intermediate portion (the protrusions 110 extend from the end 112 similar to protrusions 465 of the present invention in Fig. 76) 
Regarding claims 31 and 35, Singhatat discloses the graft separator 100 comprises two protrusions 110 (Fig. 17) and further wherein the two protrusions 110 extend distally from the distal end of the graft separator (as shown in Fig. 17).
Regarding claim 33, as best understood, Singhatat discloses a graft fixation device (Fig. 17) comprising: a graft separator 100 (Fig. 16) comprising a distal end, a proximal end (opposing ends of graft separator 100; Fig. 17), and an intermediate portion extending between the distal end and the proximal end (the portion of the graft separator 100 located between opposing ends having rings 102; Fig. 17); wherein the distal end, the proximal end and the intermediate portion define a cavity (cavity that receives screw 9 is defined by the opposing ends; Fig. 17), wherein the distal end has a smaller diameter than the diameter of the intermediate portion (the distal end comprising the protrusions 110 has a smaller diameter than the intermediate portion similar to the distal end comprising protrusions 465 of Fig. 76 of the present invention); and an interference screw 9 (Fig. 17) rotatably mountable within the cavity of the graft separator (Fig. 17 and par. 0054 disclose the screw threads 104 of screw 9 rotatably engage the helix 102), the interference screw comprising a distal end, a proximal end, and a screw thread 104 disposed intermediate thereof (screw 9 has two ends and screw threads 104 disposed in between its ends; Fig. 17), the screw thread disposed radially outboard of the cavity of the graft separator and radially inboard of the intermediate portion of the graft separator (Fig. 17, claim 24 and par. 0054 discloses the screw 9 is disposed radially within the intermediate portion of guide ribs 101 which define the cavity, where the screw threads are radially inboard of the intermediate portion of the guide ribs 101 and radially outboard of the cavity that exists within the bounds of the thickness/width of the guide ribs to engage the rings 102); except for the proximal end has a smaller diameter than the diameter of the intermediate portion.  However, Singhatat discloses another embodiment comprising the proximal end has a smaller diameter than the diameter of the intermediate portion (Fig. 3 and 0042 disclose taper 20 at end 22).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the proximal end of the graft separator 100 in Fig. 17 to include a smaller diameter than the diameter of the intermediate portion, as taught and suggested by Singhatat, for facilitating insertion and bone engagement (par. 0042 of Singhatat). 
Regarding claims 37-38, as best understood, Singhatat discloses the necked down region of the distal end and reduced-diameter region of the proximal end of the graft separator comprise an opening for receiving the distal and proximal ends of the interference screw (as shown in Fig. 17, the opposing ends receive opposing of the interference screw 9). 
Regarding claims 40-41, Singhatat discloses the distal and proximal ends of the graft separator comprise an opening for receiving the distal and proximal ends of the interference screw (as shown in Fig. 17, the opposing ends receive opposing of the interference screw 9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774